Title: From Thomas Jefferson to Thomas Ritchie, 9 November 1823
From: Jefferson, Thomas
To: Ritchie, Thomas


Dear Sir
Monto
Nov. 9. 23.
Your favor of Oct. 29. was duly recieved. our Report was ready on the 6th of Oct. except as to a single blank to be filled with the result of an account not then in hand, this was not rendered to me till the day before yesterday and I this day commit the whole to the mail under address to the Govr as required by law. I hope you will always print our reports in 8vo being most convenient for binding together from time to time for preservation friendly respects & salutnsTh: Jefferson